CCABE TEA GUAIABGIIERK DAeGHTAANLO96 FdecLemsePA? PAgecrlopi22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee et na a mm x
BARING INDUSTRIES, INC., : Docket No.: 19-CV-2829 (JGK}
Plaintiff,
: ORDER TO SHOW CAUSE
Vv. : FOR ENTRY OF DEFAULT
: JUDGMENT
3 BP PROPERTY OWNER LLC,
DADONG CATERING LLC,
WESTCHESTER FIRE INSURANCE
COMPANY, DONE RIGHT HOOD & FIRE
SAFETY INC., AA JEDSON COMPANY LLC,
Defendants. :
-- ek a ye xX

JOHN G, KOELTL, United States District Judge:

On September 15, 2020, the Clerk of the Court entered a Certificate of Default against
defendant Done Right Hood & Fire Safety, Inc. (“Done Right”) as to the cross-claim of
defendant 3 BP Property Owner LLC (“3 BP Property’). (Dit. No. 101.) 3 BP Property filed a
request to enter a default judgment against Done Right on October 9, 2020. Upon consideration
of these documents and the supporting Declaration of Mitchell D, Haddad, Esq., dated October
9, 2020, and the exhibits annexed thereto, it is hereby:

ORDERED that Done Right SHOW CAUSE why a default judgment should not be
entered in favor of 3 BP Property on its cross-claim against Done Right, pursuant to Rule 55 of
the Federal Rules of Civil Procedure (i) discharging the mechanic’s lien in the amount of
$38,303.99 filed by Done Right with the New York County Clerk (the “Done Right Lien”),
against the real property known as the Retail Annex Main Unit and located at 120 West 42nd
Street, New York, New York a/k/a Block 994, Lot 1011, on the Tax Map of the City of New

York, County of New York (the “Retail Annex Main Unit”); (i1) declaring and adjudging that

 
Case 1:19-cv-02829-JGK Document 106 Filed 10/09/20 Page 2 b2
Case 1:19-cv-02829-JGK Document 102 Filed 10/09/20 Page 2 oP

Done Right waived and that 3 BP Property has no liability to Done Right in connection with the
Done Right Lien; (iii) canceling Bond No. K1 530215A issued by defendant Westchester Fire
Insurance Company (“Westchester Fire”) to bond and to discharge the Done Right Lien (“Done
Right Bond”) as a lien against the Retail Annex Main Unit; (iv) releasing and discharging
Westchester Fire as the surety under and from its obligations under the Done Right Bond; and (v)
for such other and further relief which the Court deems just and proper; and it is further
ORDERED, that Done Right shall respond in writing to this Order to Show Cause for a

default judgment by _/ “ /ot./ / Q0 _if Done Right fails to respond by that date, judgment

may be entered against it and Done Right will have no trial. 3 BP Property may reply by

iO [A 4 [20 and it is further

ORDERED, that 3 BP Property shall serve a copy of this Order to Show Cause by

(Of / a 20 and shall file proof of service by_/ ©/ 4 lay and it is further

ORDERED, that no personal appeatances are required in connection with this Order to

 

Show Cause.
SO ORDERED:
HON. io G. aa US. DI.
Dated: é , 2020
i " fo a
et CALLA es
Le tat “4

(2. ae OB
-F “—
+ Mi ef buferles

 

aga Dé Ge f 21 lft obs Cfrd Volar
360 Vnepoty a eh pvt Dow!

yy Last joey ttal

 

 
